Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 31, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153974(32)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  MATTHEW J. BRAZYS and MARY                                                                                          Justices
  ELIZABETH BRAZYS,
           Plaintiffs-Appellees,
  v                                                                 SC: 153974
                                                                    COA: 330391
                                                                    Allegan CC: 12-049809-CH
  DAVID ASHEN, d/b/a D.A.’S PAINTING
  COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 7,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 31, 2017
         a0522
                                                                               Clerk